     Case 1:20-cv-01408-DAD-JLT Document 13 Filed 12/16/20 Page 1 of 2


 1   MCGUIREWOODS LLP
     Matthew C. Kane, Esq. (SBN 171829)
 2       Email: mkane@mcguirewoods.com
     Remy Kessler, Esq. (SBN 123165)
 3       Email: rkessler@mcguirewoods.com
     Amy E. Beverlin, Esq. (SBN 284745)
 4       Email: abeverlin@mcguirewoods.com
     1800 Century Park East, 8th Floor
 5   Los Angeles, CA 90067
     Tel: (310) 315-8200
 6   Fax: (310) 315-8210

 7 Attorneys for Defendants
   PERFORMANCE FOOD GROUP, INC. and
 8 KENNETH O. LESTER COMPANY, INC.

 9 Farzad Rastegar (SBN 155555)
   farzad@rastegarlawgroup.com
10 Douglas W. Perlman (SBN 167203)
   douglas@rastegarlawgroup.com
11 RASTEGAR LAW GROUP, A.P.C.
   22760 Hawthorn Boulevard, Suite 200
12 Torrance, CA 90505
   Tel: (310) 961-9600
13 Fax: (310) 961-9094

14 Attorneys for Plaintiff
   BENNY NIETO
15
                                 UNITED STATES DISTRICT COURT
16
                                EASTERN DISTRICT OF CALIFORNIA
17
     BENNY NIETO, an individual,                   CASE NO. 1:20-cv-01408-DAD-JLT
18
                   Plaintiff,          [PROPOSED] ORDER (1) PERMITTING
19                                     PLAINTIFF ADDITIONAL TIME TO
        vs.                            SERVE AND FILE FIRST AMENDED
20                                     COMPLAINT AND (2) CONTINUING
   PERFORMANCE FOOD GROUP, INC.;       MANDATORY SCHEDULING
21 KENNETH O. LESTER COMPANY, INC. and CONFERENCE
   DOES 1 through 50, inclusive,       (Doc. 12)
22
                Defendants.
23

24

25

26
27

28

                                               1
       [PROPOSED] ORDER (1) PERMITTING PLAINTIFF ADDITIONAL TIME TO SERVE AND FILE FIRST
          AMENDED COMPLAINT AND (2) CONTINUING MANDATORY SCHEDULING CONFERENCE
     Case 1:20-cv-01408-DAD-JLT Document 13 Filed 12/16/20 Page 2 of 2


 1        Based on the Stipulation of the parties and good cause appearing, the Court ORDERS:

 2        (1)    Plaintiff SHALL file an amended complaint, if at all, within sixty days. Defendants

 3               SHALL file a responsive pleading with 21 days thereafter;

 4        (2)    The scheduling conference is CONTINUED to March 1, 2021 at 8:30 a.m.

 5

 6 IT IS SO ORDERED.

 7     Dated:   December 15, 2020                         /s/ Jennifer L. Thurston
 8                                                 UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
      [PROPOSED] ORDER (1) PERMITTING PLAINTIFF ADDITIONAL TIME TO SERVE AND FILE FIRST
         AMENDED COMPLAINT AND (2) CONTINUING MANDATORY SCHEDULING CONFERENCE
